Citation Nr: 1720620	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-09 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for hypertension, claimed as secondary to service-connected disabilities of diabetes mellitus and other specified trauma and stressor related disorder, or herbicide agent exposure. 

2. Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected disabilities of diabetes mellitus and other specified trauma and stressor related disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1965 to April 1969.  

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In June 2011, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in March 2012.  The Veteran filed a Substantive Appeal (VA Form 9) in April 2012 and a videoconference hearing before the undersigned was held in May 2014. 

This matter was before the Board in October 2014 and was remanded for further development. 

This claim has been processed through the Veterans Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic documents.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to adjudication of the Veteran's claims for hypertension and erectile dysfunction.
In October 2016, the Veteran through his representative, submitted a written brief that argues that the Veteran's contentions that his hypertension and erectile dysfunction are caused by his service-connected diabetes mellitus are supported by medical literature.  Regarding the hypertension claim, the Veteran cites to the fact that the National Academy of Sciences (NAS) has upgraded the relationship between hypertension and herbicide exposure to be "limited or suggestive evidence of association."  See October 2016 Appellant Post-Remand Brief.  The Veteran also points to medical literature that tends to link the development of hypertension with herbicide exposures through the same mechanism which results in diabetes, namely that Agent Orange results in diabetes by inducing insulin resistance, and insulin resistance is also linked to the development of hypertension.  The Veteran also cites to medical literature that suggests that blood pressure is determined by cardiac output, and because diabetes increases small vessel disease, the heart must pump harder to get blood to distant sites where the vessels are smaller in diameter, leading to more pressure on all of the other vessels resulting in less blood flow through per minute.  The Veteran also references a conclusion reached by The American Heart Association that there are several mechanisms by which impaired insulin sensitivity may predispose one to hypertension.  Regarding the erectile dysfunction claim, the Veteran references articles found online that indicate the causes for low testosterone to include medical conditions such as diabetes.  

During the pendency of this appeal, the Veteran has been service-connected with a disability labeled as other specified trauma and stressor related disorder, originally claimed as posttraumatic stress disorder (PTSD), which manifests with chronic sleep impairment.  In addition to the arguments noted above, the Veteran also contends that the Board must now consider the impact of this condition on his hypertension and erectile dysfunction claims.  See October 2016 Appellant Post-Remand Brief.  The Veteran argues that currently accepted medical principles indicate a causal, or aggravation, link between mental disorders and cardiovascular disease.  The Veteran also cites to medical literature that supports the notion that persons with PTSD are at an increased risk for cardiovascular disease, including coronary artery disease and possible stroke.  Also referenced by the Veteran is an article from WebMD indicating that consequences of sleep deprivation include high blood pressure, heart attack, heart failure, stroke, and obesity. 
The Board will obtain a VA addendum medical opinion.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion to the December 2014 VA examination/opinion from a physician (M.D.).  The Veteran's claims file and a copy of this remand must be made available for review by the examiner and the addendum opinion should reflect that these items were reviewed.  The examiner should address the following:

Hypertension

(a)  While the medical evidence shows that the Veteran's renal functions are well preserved, in light of medical literature cited by the Veteran's representative that suggest that with diabetes there is an increase in small vessel disease which leads to an increase in the pressure of the entire cardiovascular system causing elevated blood pressure, and impaired insulin sensitivity may predispose to hypertension, is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by OR aggravated (i.e., permanently worsened beyond the natural progression) by the Veteran's service-connected diabetes mellitus?  In so opining, please consider the medical literature cited in the October 2016 Brief by the Veteran's representative:  Adam: Grainger & Allison's Diagnostic Radiology, 5th edition. http://www.mdconsult.com/books/page.do?eid=4-u1.0-B978-0-443-10163-2...50025-7&ISBN=978-0-443-10163-2&Sid=1513809510&uniqId=441648281-15#4-u1.0-B978-0-443-10163-2...50025-7--cesec43; Duthie: Practice of Geriatrics, 4th edition, http://www.mdconsult.com/books/page.do?eid=4-u1.0-B978-1-4160-2261-9...50048-3&ISBN=978-1-4160-2261-9&Sid=1513792988&uniqId=441648281-7#4-u1.0-B978-1-4160-2261-9...50048-3--cesec9; the American Diabetes Association (http://www.diabetes.org/living-with-diabetes/complications/high-blood-pressure-hypertension.html#sthash.ZvbiJ4lC.dpuf); and Johan Ärnlöv, MD, PhD, Michael J. Pencina, PhD, Byung-Ho Nam, PhD, James B. Meigs, MD, Caroline S. Fox, MD, MPH, Daniel Levy, MD, Ralph B. D'Agostino, MD, Ramachandran S. Vasan, MD.  Relations of Insulin Sensitivity to Longitudinal Blood Pressure Tracking Variations with Baseline Age, Body Mass Index, and Blood Pressure. Circulation. 2005; 112:1719-1727; originally published online September 12, 2005.  

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by OR aggravated (i.e., permanently worsened beyond the natural progression) by his service-connected other specified trauma and stressor related disorder including the symptom of chronic sleep impairment/sleep deprivation?  In so opining, please consider the medical literature cited in the October 2016 Brief by the Veteran's representative:  Cecil Textbook of Medicine (22d Edition, 2004), p. 253; Post-traumatic Stress Disorder and Cardiovascular Disease, 2011, published in The Open Cardiovascular Medicine Journal; Center for Disease Control, http://www.cdc.gov/sleep/about_sleep/chronic_disease.htm; WebMD, located at http://www.webmd.com/sleep-disorders/features/important-sleep-habits; and Healthy Sleep, http://healthysleep.med.harvard.edu/healthy/matters/consequences/sleep-and-disease-risk. 
                                                                                           
(c) In light of the NAS elevating hypertension from the category of "Inadequate or Insufficient Evidence to Determine Whether an Association Exists" to the category of "Limited or Suggestive Evidence of Association," is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is due to in-service herbicide exposure given his medical history, family history, absence of other risk factors, etc.?

Erectile Dysfunction

(a) In light of medical literature cited by the Veteran's representative that the causes of low testosterone include chronic medical conditions such as diabetes, is it at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction was caused by OR aggravated (i.e., permanently worsened beyond the natural progression) by his service-connected diabetes mellitus? In so opining, please consider the medical literature cited in the October 2016 Brief by the Veteran's representative:  MedicineNet.com, http://www.medicinenet.com/low_testosterone_low_t/article.htm. 

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction was caused by OR aggravated (i.e., permanently worsened beyond the natural progression) by his service-connected other specified trauma and stressor related disorder?

2. The RO should then carefully review the addendum report obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO should return the case to the examiner for completion of the inquiry.

3. The RO should then readjudicate the claim on appeal in light of all the evidence of record.  If the issue remains denied, the RO should provide the Veteran a supplemental statement of the case to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




